Case 19-80719-JJG-13        Doc 8    Filed 11/24/19     EOD 11/24/19 17:51:59         Pg 1 of 8
                                                           Ch 13 Model Plan (rev 11-2017)


                       UNITED STATES BANKRUPTCY COURT
                             Southern District of Indiana

    In re:                                      )
    William Davis & Kenzie Davis                )
                                                ) Case No.
    Debtor(s)                                   )

                                 CHAPTER 13 PLAN
                                      Original
                             Amended Plan #___ (e.g.1st, 2nd)
                             ***MUST BE DESIGNATED**
    1. NOTICE TO INTERESTED PARTIES:
    The Debtor must check one box on each line to state whether or not the plan
    includes each of the following items. If an item is checked as “Not Included,” if
    neither box is checked, or if both boxes are checked, the provision will be
    ineffective if set out later in the plan.

             A limit on the amount of a secured
             claim, pursuant to paragraph 8.(b),
     1.1     which may result in a partial                 Included        Not included
             payment or no payment at all to the
             secured creditor.

             Avoidance of a judicial lien or
             nonpossessory, non-purchase money
             security interest. Any lien avoidance
     1.2                                                   Included        Not included
             shall occur by separate motion or
             proceeding, pursuant to paragraph
             12.

             Nonstandard provisions, set out in
     1.3                                                   Included        Not included
             paragraph 15.

    2.     GENERAL PROVISIONS:
           (a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully
           and discuss them with your attorney. If you oppose any provision of this
           plan, you must file a timely written objection. This plan may be confirmed
           without further notice or hearing unless a written objection is filed before
           the deadline stated on the separate Notice you received from the Court.
           (b) PROOFS OF CLAIM: You must file a proof of claim to receive
           distributions under the plan. Absent a Court order determining the amount
           of the secured claim, the filed proof of claim shall control as to the
           determination of pre-petition arrearages; secured and priority tax liabilities;
           other priority claims; and the amount required to satisfy an offer of
           payment in full. All claims that are secured by a security interest in real
Case 19-80719-JJG-13 Doc 8 Filed 11/24/19 EOD 11/24/19 17:51:59 Pg 2 of 8
         estate shall comply with the requirements of Federal Rule of Bankruptcy
         Procedure (“FRBP”) 3001(c)(2)(C).
          (c) NOTICES RELATING TO MORTGAGES: As required by Local
          Rule B-3002.1-1, all creditors with claims secured by a security interest in
          real estate shall comply with the requirements of FRBP 3002.1(b) and (c)
          without regard to whether the real estate is the Debtor’s principal
          residence. If there is a change in the mortgage servicer while the
          bankruptcy is pending, the mortgage holder shall file with the Court and
          serve upon the Debtor, Debtor’s counsel and the Chapter 13 Trustee
          (“Trustee”) a Notice setting forth the change and providing the name of the
          new servicer, the payment address, a contact phone number and a contact
          e-mail address.
          (d) NOTICES (OTHER THAN THOSE RELATING TO
          MORTGAGES): Non-mortgage creditors in Section 8(c) (whose rights are
          not being modified) or in Section 11 (whose executory contracts/unexpired
          leases are being assumed) may continue to mail customary notices or
          coupons to the Debtor or the Trustee notwithstanding the automatic stay.
          (e) EQUAL MONTHLY PAYMENTS: As to payments required by
          paragraphs 7 and 8, the Trustee may increase the amount of any “Equal
          Monthly Amount” offered to appropriately amortize the claim. The
          Trustee shall be permitted to accelerate payments to any class of creditor
          for efficient administration of the case.
          (f) PAYMENTS FOLLOWING ENTRY OF ORDERS LIFTING
          STAY: Upon entry of an order lifting the stay, no distributions shall be
          made on any secured claim relating to the subject collateral until such time
          as a timely amended deficiency claim is filed by such creditor and deemed
          allowed, or the automatic stay is re-imposed by further order of the Court.
     3. SUBMISSION OF INCOME:  INCOME: Debtor submits to the supervision and
     control of the Trustee all or such portion of future earnings or other future
     income or specified property of the Debtor as is necessary for the execution of
     this plan.
     4.   PLAN TERMS:
          (a) PAYMENT AND LENGTH OF PLAN: Debtor shall pay $1,000.00
          Monthly for twelve (12) months, then $1,665.00 monthly for the
          remaining forty-eight (48) months to the Trustee, starting not later than 30
          days after the order for relief, for 60 months, for a total amount
             $91,920.00 Additional payments to Trustee and/or future changes to the
          of $91,920.00.
          periodic amount proposed are: -NONE - .
          (b) INCREASED FUNDING: If additional property comes into the estate
          pursuant to 11 U.S.C. §1306(a)(1) or if the Trustee discovers undisclosed
          property of the estate, then the Trustee may obtain such property or its
          proceeds to increase the total amount to be paid under the plan. However,
          if the Trustee elects to take less than 100% of the property to which the
          estate may be entitled OR less than the amount necessary to pay all
          allowed claims in full, then a motion to compromise and settle will be
          filed, and appropriate notice given.
          (c) CURING DEFAULTS: If Debtor falls behind on plan payments or if
Case 19-80719-JJG-13 Doc 8 Filed 11/24/19 EOD 11/24/19 17:51:59 Pg 3 of 8
         changes to the payments owed to secured lenders require additional funds
         from the Debtor's income, the Debtor and the Trustee may agree that the
         Debtor(s) will increase the periodic payment amount or that the time period
         for making payments will be extended, not to exceed 60 months. Creditors
         will not receive notice of any such agreement unless the total amount that
         the Debtor(s) will pay to the Trustee decreases. Any party may request in
         writing, addressed to the Trustee at the address shown on the notice of the
         meeting of creditors, that the Trustee give that party notice of any such
         agreement. Agreements under this section cannot extend the term of the
         plan more than 6 additional months.
          (d) OTHER PLAN CHANGES: Any other modification of the plan shall
          be proposed by motion pursuant to 11 U.S.C. §1329. Service of any
          motion to modify this plan shall be made by the moving party as required
          by FRBP 2002(a)(5) and 3015(h), unless otherwise ordered by the Court.
     5. PAYMENT OF ADMINISTRATIVE CLAIMS (INCLUSIVE OF
     DEBTOR’S ATTORNEY FEES):
          NONE
     All allowed administrative claims will be paid in full by the Trustee unless the
     creditor agrees otherwise:
              Creditor                 Type of Claim           Scheduled Amount
     James Wiesneth, Jr.           Attorney’s Fees         $4,000.00

     6.                               OBLIGATIONS:
          PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:
          NONE
     (a) Ongoing Domestic Support Obligations. Debtor shall make any Domestic
     Support Obligation payments that are due after the filing of the case under a
     Domestic Support Order directly to the payee.
     (b) Domestic Support Obligation Arrears.
          NONE
     The following arrearages on Domestic Support Obligations will be paid in the
     manner specified:
       Creditor       Type of Claim            Estimated Arrears          Treatment



     7. PAYMENT OF SECURED CLAIMS RELATING SOLELY TO THE
     DEBTOR’S PRINCIPAL RESIDENCE:
          NONE
     As required by Local Rule B-3015-1(d), if there is a pre-petition arrearage claim
     on a mortgage secured by the Debtor’s principal residence, then both the pre-
     petition arrearage and the post-petition mortgage installments shall be made
     through the Trustee. Initial post-petition payment arrears shall be paid with
     secured creditors. If there are no arrears, the Debtor may pay the secured
     creditor. Before confirmation, the payment to the mortgage lender shall be the
Case 19-80719-JJG-13 Doc 8 Filed 11/24/19 EOD 11/24/19 17:51:59 Pg 4 of 8
     regular monthly mortgage payment unless otherwise ordered by the Court or
     modified pursuant to an agreement with the mortgage lender. After
     confirmation, payment shall be as set forth below. Equal Monthly Amount and
     Estimated Arrears listed below shall be adjusted based on the filed claim and/or
     notice. Delinquent real estate taxes and homeowners’ association or similar dues
     should be treated under this paragraph.
                                                         Equal        Select One for
                                              Estimated
          Creditor      Residential Address             Monthly        Mortgages
                                               Arrears
                                                        Amount           ONLY:
                                                                     Trustee Direct
                       624 Manilla Street,
     Mr.                                                              Pay     Pay
                       Vincennes, IN          $6,000.00 $615.00
     Cooper/Nationstar
                       47591

     No late charges, fees or other monetary amounts shall be assessed based on the
     timing of any payments made by the Trustee under the provisions of the Plan,
     unless allowed by Order of the Court.
     8. PAYMENT OF SECURED CLAIMS OTHER THAN CLAIMS
     TREATED UNDER PARAGRAPH 7:
          (a) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Not
          Applicable:
        NONE
     Pursuant to Local Rule B-3015-1(c), and unless otherwise ordered by the Court,
     prior to plan confirmation, as to secured claims not treated under paragraph 7
     and as to which valuation under 11 U.S.C. § 506 is not applicable, the Trustee
     shall pay monthly adequate protection payments equal to 1% of a filed secured
     claim. The Trustee shall disburse such adequate protection payments to the
     secured creditor as soon as practicable after receiving plan payments from the
     Debtor, and the secured claim will be reduced accordingly. After confirmation
     of the plan, unless otherwise provided in paragraph 15, the Trustee will pay to
     the holder of each allowed secured claim the filed claim amount with interest at
     the rate stated in column 5.
Case 19-80719-JJG-13      Doc 8     Filed 11/24/19    EOD 11/24/19 17:51:59       Pg 5 of 8
                                                          (4)               (6)
                                             (3)                   (5)
       (1)                (2)                          Estimated           Equal
                                           Purchase              Interest
     Creditor          Collateral                        Claim            Monthly
                                             Date                  Rate
                                                        Amount            Amount
    Consumer
    Portfolio 2016 Jeep Cherokee           03/01/2019 $21,776.00 6.50% $426.15
    Services

    Morris
                2008 Ford F-150            11/01/2017 $6,867.00    6.50% $134.38
    Plan

              Everest Queen Pillow
              Top Mattress and
    Cognical,
              FoundationLocation:
    Inc (dba                               02/26/2019 $1,232.00    6.50% $24.11
              624 Manilla St,
    Zibby)
              Vincennes IN 47591.
              (Not Yet Listed)

         (b) Secured Claims as to Which 11 U.S.C. § 506 Valuation is Applicable:
       NONE
    Pursuant to Local Rule B-3015-1(c), and unless otherwise ordered by the Court,
    prior to plan confirmation as to secured claims not treated under paragraph 7 but
    as to which § 506 valuation is applicable, the Trustee shall pay monthly
    adequate protection payments equal to 1% of the value of the collateral in
    column 5. The Trustee shall disburse such adequate protection payments to the
    secured creditor as soon as practicable after receiving plan payments from the
    Debtor, and the secured claim will be reduced accordingly. After confirmation
    of the plan, unless otherwise provided in paragraph 15, the Trustee will pay to
    the holder of each allowed secured claim the value amount in column 5 at the
    equal monthly amount in column 7 with interest at the rate stated in column 6.
                          (3)            (4)            (6)               (7)
      (1)       (2)                              (5)
                        Purchase      Scheduled       Interest       Equal Monthly
    Creditor Collateral                         Value
                          Date          Debt            Rate            Amount



         (c) Curing Defaults and/or Maintaining Payments:
       NONE
    Trustee shall pay the allowed claim for the arrearage, and Debtor shall pay
    regular post-petition contract payments directly to the creditor:
    Creditor    Collateral/ Type of Debt   Estimated Arrears   Interest Rate (if any)



         (d) Surrendered/Abandoned Collateral:
       NONE
    The Debtor intends to surrender the following collateral. Upon confirmation, the
Case 19-80719-JJG-13 Doc 8 Filed 11/24/19 EOD 11/24/19 17:51:59 Pg 6 of 8
     Chapter 13 estate abandons any interest in, and the automatic stay pursuant to 11
     U.S.C. § 362 is terminated as to, the listed collateral and the automatic stay
     pursuant to 11 U.S.C. §1301 is terminated in all respects. Any allowed
     unsecured claim resulting from the disposition of the collateral will be treated in
     paragraph 10.(b) below. Upon confirmation, the secured creditor is free to
     pursue its in rem rights.
     Creditor      Collateral/ Surrendered/Abandoned       Scheduled Value of Property



     9.    SECURED TAX CLAIMS AND 11 U.S.C. § 507 PRIORITY CLAIMS:
           NONE
     All allowed secured tax obligations shall be paid in full by the Trustee, inclusive
     of statutory interest thereon (whether or not an interest factor is expressly
     offered by plan terms). All allowed priority claims shall be paid in full by the
     Trustee, exclusive of interest, unless the creditor agrees otherwise:
                                     Type of Priority or     Scheduled
              Creditor                                                     Treatment
                                      Secured Claim            Debt
     Internal Revenue                                                    Pay inside the
                                 Tax Obligation - Noticing $0.00
     Service                                                             plan

     Indiana Department of       Tax Obligation -                        Pay inside the
                                                             $0.00
     Revenue                     Noticing                                plan

                                                                         Pay inside the
     Knox County Treasurer Tax Obligation - Noticing $0.00
                                                                         plan

     10.     NON-PRIORITY UNSECURED CLAIMS:
            (a) Separately Classified or Long-term Debts:
           NONE
      Creditor      Basis for Classification   Treatment    Amount     Interest (if any)



            (b) General Unsecured Claims:
                 Pro rata distribution from any remaining funds; or
                 Other: ____________
     11.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
           NONE
     All executory contracts and unexpired leases are REJECTED, except the
     following, which are assumed:
           Creditor                Property Description                  Treatment
Case 19-80719-JJG-13 Doc 8 Filed 11/24/19             EOD 11/24/19 17:51:59        Pg 7 of 8
     12. AVOIDANCE OF LIENS:
          NONE
    Debtor will file a separate motion or adversary proceeding to avoid the
    following non-purchase money security interests, judicial liens, wholly
    unsecured mortgages or other liens that impair exemptions:
                                   Collateral / Property        Amount of Lien to be
            Creditor
                                       Description                  Avoided
    Personal Finance          624 Manilla
                                                               $1,995.06
    Company, LLC              Street, Vincennes, IN 47591

    Gha Good Samaritan        624 Manilla
                                                               $125.00
    Hospital                  Street, Vincennes, IN 47591

    13. LIEN RETENTION: With respect to each allowed secured claim
    provided for by the plan, the holder of such claim shall retain its lien securing
    such claim until the earlier of a) the payment of the underlying debt determined
    under non-bankruptcy law or b) entry of a discharge order under 11 U.S.C. §
    1328.
    14. VESTING OF PROPERTY OF THE ESTATE: Except as necessary to
    fund the plan or as expressly retained by the plan or confirmation order, the
    property of the estate shall revest in the Debtor upon confirmation of the
    Debtor’s plan, subject to the rights of the Trustee, if any, to assert claim to any
    additional property of the estate acquired by the Debtor post-petition pursuant to
    operation of 11 U.S.C. § 1306.
    15.    NONSTANDARD PROVISIONS:
          NONE
    Under FRBP 3015(c), nonstandard provisions are required to be set forth
    below. Any nonstandard provision placed elsewhere in the plan is void. These
    plan provisions will be effective only if the included box in Paragraph 1.3 of
    this plan is checked.
    ________________
    Date: 11/22/2019
    /s/
     s/ William Lee Davis_________
    William Lee Davis, Debtor
    /s/ Kenzie Eugena Davis_______
    Kenzi Eugena Davis, Joint Debtor

    /s/ James Wiesneth, Jr.________
    James R. Wiesneth, Jr., Counsel for Debtor(s)
    Wiesneth Law Offices, P.C.
    PO Box 3148
    Terre Haute, IN 47803
    By filing this document, the Debtor(s), if not represented by an attorney, or the
    Attorney for the Debtor(s) also certify(ies) that the wording and order of the
Case 19-80719-JJG-13 Doc 8 Filed 11/24/19 EOD 11/24/19 17:51:59 Pg 8 of 8
     provisions in this Chapter 13 plan are identical to those contained in the form
     plan adopted by this Court, other than any nonstandard provisions included in
     paragraph 15.
